Nott, J.,
delivered the opinion of the Court.
This is a claim for $7,650, founded on services rendered to the United States by the claimant, then first clerk in the General Land Office, under a resolution of the House of Bepresentatives (May 4, 1848,) directing the Clerk of the House to have prepared, under the supervision of the Commissioner of the General Land Office, a map of the public lands in each State.
The claimant correctly says in his brief that the only question to be determined is, “ whether compensation for this service is barred by the act of 23d August, 1842.” (5 St. L., 510, § 2.)
We have come reluctantly to the conclusion that it falls within the prohibition of that statute. The reasons for that conclusion are set forth clearly by Judge Loring in the case of Stansbury v. The United States, decided by this court in January last. That case was neither so strong nor so equitable as this, inasmuch as the claimant there was absent from his office, failing to perform its duties, yet continuing to receive its salary; hut, nevertheless, it presents the construction which this court has given to the act, and that construction is fatal to this case. The evidence indicates that the claimant’s services were valuable ; that they were strictly additional to the duties of his office; that they were rendered in the expectation of his being justly remunerated for them; and that the officer who employed him, and the officer under whom he acted as clerk, joined in that expectation, and gave to him such assurances; but we cannot overrule the statute, and the claimant must seek relief in Congress.